UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-284

AIDA FELIX ,                                                   APPELLANT ,

   V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


               Before NEBEKER, Chief Judge, and IVERS and GREENE, Judges.

                                             ORDER

         On October 18, 1999, the appellant, through counsel, moved to stay proceedings in this
matter pending a decision by the U.S. District Court for the District of Puerto Rico on the appellant's
action to enforce the Final Stipulation and Order in the case of Giusti-Bravo v. U.S. Veterans
Administration, 853 F.Supp. 34 (D.P.R. 1993). On December 22, 1999, this Court granted that
motion and ordered that the appellant, within 30 days, notify the Secretary and this Court of the
current status of the motion to enforce the terms of the Final Stipulation and Order in the District
Court and thereafter of any subsequent action taken by the District Court before June 1, 2000. No
response was received. On April 6, 2000, this Court order the appellant to inform the Court of the
current status of the motion by April 26, 2000, and show cause why this case should not be dismissed
for failure to comply with the Court's Rules. On April 26, 2000, the appellant filed a response to the
Court's order explaining the status of the action to enforce and explaining that if the District Court
were to grant Mrs. Felix's motion before it, the appeal before this Court would become moot.

        Upon consideration of the foregoing, it is

        ORDERED that Court's April 6, 2000, order to show cause is withdrawn. It is further

        ORDERED that the appellant advise the Court of any action taken in this matter by the
District Court before June 1, 2000.


DATED: May 11, 2000                                    PER CURIAM.